DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Per the cancellation of claims 13-16 and 19, the 35 102(a)(2) rejections have been withdrawn.
Per the amendments to claim 1 indicated on page 5, the 35 USC 112(b) rejection to claim 1 and its dependents has been withdrawn. 
Currently, claims 1 and 4-12 are in condition for allowance. 
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art is US 2011/0160129 to Imran.  Regarding claim 1, Imran fails to teach, disclose or render obvious “an actuator connected to the logic circuit and configured to expose an interior of the capsule to an exterior of the capsule upon activation by the logic circuit; a resilient member wherein the first portion and the second portion enclose the resilient member and wherein the resilient member applies a force against the first portion and the second portion; and a fiber securing the first portion and the second portion together, wherein the actuator is configured to release the fiber, enabling the resilient member to separate the first portion from the second portion” in addition to other limitations.	Regarding claim 6, Imran fails to teach, disclose or render obvious “a capsule, a logic circuit disposed within the capsule; and at least two electroactive polymer actuators connected to the logic circuit and configured to expose an interior of the capsule to an exterior of the capsule upon activation by the logic circuit; wherein the electroactive polymer actuators are disposed on a wall of the capsule, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0007734 to Berkman discloses a capsule (11), a logic circuit (ingestible circuitry [0008]) disposed within the capsule, and an electroactive polymer (13, Figure 2D).  However, Berkman fails to disclose at least two electroactive polymer actuators connected to the logic circuit and configured to expose an interior of the capsule to an exterior of the capsule upon activation by the logic circuit; wherein the electroactive polymer actuators are disposed on a wall of the capsule, in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/BRANDY S LEE/               Primary Examiner, Art Unit 3783